Citation Nr: 0637679	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  96-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right groin scar following femoral artery 
laceration, status-post artery repair with drainage of a 
hematoma, abscess, and right inguinal hernia repair.

2.  Entitlement to an initial compensable evaluation for 
paresthesias and dysfunction in the right ilioinguinal nerve 
following femoral artery laceration, status-post artery 
repair with drainage of a hematoma, abscess, and right 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Wright, Robinson, Osthimer & 
Tatum, 
	Attorneys at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, that denied the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
under 38 U.S.C.A. § 1151 for a right groin scar following 
femoral artery laceration, status-post artery repair with 
drainage of a hematoma, abscess, and right inguinal hernia 
repair ("right groin scar") and also denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left foot and 
ankle disability.  The veteran perfected a timely appeal on 
these claims in February 1996 and requested a Travel Board 
hearing.  However, he clarified his hearing request later 
that same month and requested a hearing at the RO instead of 
a Travel Board hearing.  A hearing was held at the RO on the 
veteran's § 1151 claims in March 1996.

In a November 1996 Hearing Officer decision, the RO granted 
entitlement to compensation under 38 C.F.R. § 1151 for 
paresthesias and dysfunction in the right ilioinguinal nerve 
following femoral artery laceration, status-post artery 
repair with drainage of a hematoma, abscess, and right 
inguinal hernia repair ("paresthesias"), evaluating them as 
zero percent disabling (non-compensable) effective June 8, 
1993 (the date that the veteran filed his § 1151 claims).  

In July 1997, the Board remanded the veteran's increased 
rating claim under 38 U.S.C.A. § 1151 for a right groin scar 
and the veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a left foot and ankle disability to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In May 2000, the Board granted entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left foot and ankle 
disability, denied the veteran's increased rating claim under 
38 U.S.C.A. § 1151 for a right groin scar, and also denied 
entitlement to an initial compensable evaluation under 
38 U.S.C.A. § 1151 for paresthesias.  In August 2001, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) vacated and remanded the Board's May 2000 denial of 
the veteran's increased rating claim under 38 U.S.C.A. § 1151 
for a right groin scar and his initial rating claim under 
38 U.S.C.A. § 1151 for paresthesias.  The Board subsequently 
remanded both of the veteran's claims in June and December 
2003 to the RO/AMC.

In a December 2004 decision, the Board assigned an initial 
evaluation of 10 percent under 38 U.S.C.A. § 1151 to the 
veteran's left foot and ankle disability, denied the 
veteran's increased rating claim under 38 U.S.C.A. § 1151 for 
a right groin scar, and also denied an initial compensable 
evaluation under 38 U.S.C.A. § 1151 for paresthesias.  In a 
Joint Motion To Terminate Appeal and Stipulated Agreement 
("Stipulated Agreement") filed at the Veterans Court in 
September 2005, VA agreed to assign "staged ratings" under 
38 U.S.C.A. § 1151 to the veteran's left foot and ankle 
disability.  Per the terms of the Stipulated Agreement, VA 
agreed to assign a 10 percent evaluation to this disability 
effective June 30, 1995, and to assign a 20 percent 
evaluation effective September 18, 2000.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In return, the veteran agreed 
to terminate his appeal on this issue.  The Veterans Court 
terminated the veteran's appeal on this issue pursuant to the 
Stipulated Agreement in a September 2005 Order.  VA's Office 
of General Counsel notified the RO of the Stipulated 
Agreement in October 2005.

In a September 2006 rating decision implementing the 
Stipulated Agreement, the RO assigned staged ratings under 
38 U.S.C.A. § 1151 to the veteran's left foot and ankle 
disability of 10 percent disabling effective June 30, 1995, 
and of 20 percent disabling effective September 18, 2000.  
The RO also denied the veteran's increased rating claim under 
38 U.S.C.A. § 1151 for a right groin scar and an initial 
compensable evaluation under 38 U.S.C.A. § 1151 for 
paresthesias.  

The issue of entitlement to an initial compensable evaluation 
for paresthesias and dysfunction in the right ilioinguinal 
nerve following femoral artery laceration, status-post artery 
repair with drainage of a hematoma, abscess, and right 
inguinal hernia repair is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC.  VA 
will notify you if further action is required on your part 
with respect to this claim.


FINDING OF FACT

The veteran's service-connected surgical scar in the right 
groin is tender, healed and 11 centimeters long; a second 
superficial scar, 5 centimeters in length, extends across the 
upper mid thigh and is asymptomatic.  Neither scar is 
unstable or productive of functional limitation aside from 
the separately rated neurological impairment (see remand 
below).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right groin scar following femoral artery laceration, 
status-post artery repair with drainage of a hematoma, 
abscess, and right inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.118, Diagnostic Code 7803-7805 (prior to 
August 30, 2002) (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In this case, VA could 
not have provided VCAA notice to the veteran prior to the 
initial unfavorable AOJ decision in November 1995 because 
that decision was issued prior to the enactment of the VCAA.  
Written notice subsequently provided in June 2003, August 
2005, and July 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran's increased rating claim for a right 
groin scar was readjudicated in supplemental statements of 
the case issued in February 2000, June 2004, and June 2006.  
While the June 2003 and August 2005 letters fail to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim for the 
disability on appeal, such failure is harmless because the RO 
subsequently provided this notice to the veteran in July 
2006.  The claim was readjudicated in a September 2006 rating 
decision, after VCAA notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  With respect to 
the Dingess requirements, as the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained private 
treatment records identified by the veteran.  The evidence 
includes VA medical records, including VA examination 
reports, and the veteran's Social Security Administration 
(SSA) records.  The veteran was provided with a comprehensive 
VA examination in June 2006, which provided findings adequate 
for rating purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The report of this examination contains 
sufficient information to decide the issue on appeal.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  Under these circumstances, 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

On VA arteries/veins diseases examination in June 1994, the 
veteran complained of chronic right groin pain that he 
described as a sharp tearing pain with aching down the inside 
of his right leg.  He stated that his right pubic area was 
tender to palpation and he was unable to walk for more than 1/2 
a block without marked discomfort.  The VA examiner noted 
that, following a cardiac catheterization in June 1990, the 
veteran developed a large right groin hematoma with right 
femoral artery laceration, which progressed markedly and 
became severe.  The veteran subsequently required surgery and 
17 units of blood and his post-surgical course was 
complicated by an abscess formation requiring reexploration 
of the right groin.  The veteran also was status-post right 
hernia repair in 1993.  He reported that he had retired on 
disability.  Physical examination of the right groin showed 
marked scar tissue with a scar that healed by secondary 
intention going from his femoral area to his buttocks.  He 
had slight discomfort with palpation and decreased cutaneous 
sensation over his groin.  The impressions included chronic 
right groin pain after suffering a large right groin hematoma 
and femoral artery laceration that was complicated by abscess 
formation and status-post right inguinal hernia repair.

On VA outpatient treatment in July 1995, the veteran 
complained of continuing right groin pain secondary to an 
angiogram in 1990.  The impressions included right groin 
pain.  

On VA bilateral foot examination in October 1995, the veteran 
complained of intermittent pain in the right inguinal area 
that was painful during sexual intercourse and intermittent 
stinging in the right groin area.  The VA examiner stated 
that the veteran's 1990 cardiac catheterization had resulted 
in development of a hematoma during the post-catheterization 
period that required drainage.  The veteran lost some 
subcutaneous tissue secondary to the hematoma with some 
hanging of the skin medially.  There was a four-inch scar in 
the inguinal fold overlying the iliac artery secondary to 
drainage of the hematoma.  The veteran experienced some 
dysesthesia or abnormal feeling in the area where the 
hematoma had occurred.  The VA examiner commented that "the 
size of the hematoma must have been 8 inches by approximately 
5 inches in the right groin" and this area was painful to 
the veteran if he walked more than 1/2 a block because of the 
irritation to the cutaneous nerves in the inguinal area.  The 
VA examiner also stated "the hematoma which [the veteran] 
had in his groin secondary to the cardiac catheterization is 
painful to [him] and had the hematoma not occurred, [it] 
would not have happened."

In a statement on his VA Form 9 received at the RO in January 
1996, the veteran notified VA that he had no income other 
than Social Security disability.  

The veteran testified at his RO hearing in March 1996 about 
his right groin pain.  He stated that he had to wear loose 
clothing because of the scar in his right groin and that the 
scar was disfiguring.  

On VA muscles examination in August 1996, the veteran 
complained of some pain and paresthesias down the medial 
aspect of his right thigh, loss of subcutaneous tissue, and a 
hematoma in the right groin that required drainage following 
a cardiac catheterization.  Physical examination of the right 
groin showed a well-healed scar and excess subcutaneous 
tissue on the medial aspect of the right thigh although 
"things are well healed."  The VA examiner commented that 
there was no evidence of muscle atrophy or weakness in the 
lower extremity secondary to the arterial repair.  The 
veteran had some paresthesias "which would be possible from 
some superficial cutaneous nerves which were possibly 
transected during this repair."  The impressions included 
status-post arterial repair of the right groin with "very 
unique" scar tissue and fibrous tissue on his medial thigh.  

On VA scars examination in June 1999, the veteran complained 
of constant pain over the right inguinal scar aggravated by 
walking 2 blocks or more and relieved by sitting and lying 
down.  The VA examiner stated that he had reviewed the 
veteran's claims file.  Physical examination of the right 
inguinal scar revealed a non-tender 12 centimeter inguinal 
scar with some excessive skin over the upper medial aspect of 
the right thigh.  No palpable scar tissue was noted.  There 
was no keloid formation.  There was some excessive skin over 
the upper medial aspect of the right thigh.  The diagnoses 
included recurrent pain of the right inguinal surgical scar 
without any palpable tenderness but with complaints of pain 
on ambulating 2 blocks or more.  In an addendum to this 
examination report, the VA examiner stated that there was no 
palpable tenderness in the right inguinal scar and no 
palpable scar tissue or evidence of any keloid formation.  He 
noted that examination of the well-healed right inguinal scar 
failed to reveal the etiology of the described excruciating 
pain on ambulation of 2 blocks or more.  This examiner also 
stated, "One might consider meralgia paresthetica, except 
the compressive neuropathy of the lateral cutaneous nerve 
passing under the inguinal ligament produces pain usually 
burning in sensation over the lateral thigh, while this 
veteran complains of pain radiating down the medial thigh."

A review of the veteran's voluminous SSA records only shows 
treatment for left ankle and back complaints.  The veteran 
was awarded Social Security disability benefits in April 1989 
for left talonavicular fusion and arthritis of the 
lumbosacral spine.

The veteran complained of an intermittently painful residual 
inguinal scar, usually associated with prolonged standing and 
aggravated when fatigued, and some recurrent radiculopathy of 
pain down the upper medial aspect of the right thigh on VA 
outpatient scars examination in November 1999.  The VA 
examiner noted that the veteran's June 1990 cardiac 
catheterization had been complicated by the formation of a 
large right inguinal hematoma with persistent bleeding from a 
laceration to the femoral artery.  The hematoma had required 
subsequent drainage and multiple whole blood transfusions.  
Physical examination revealed a tender, healed, 11 centimeter 
surgical scar extending along the mid and medial aspects of 
the right inguinal ligament.  Although the scar was tender to 
palpation, it moved easily over the underlying structure.  
There was a second smaller 5 centimeter transverse scar 
extending across the upper mid-thigh.  The second scar was 
not tender and was associated apparently with drainage of the 
large hematoma.  The diagnoses were right inguinal scar and 
residuals of complications to a cardiac catheterization.

The veteran complained of groin pain in his right side on VA 
outpatient treatment on November 25, 2002.  The veteran 
stated that he had not experienced any trauma to that area 
and that an achy, dull pain had begun in his right groin in 
the medial thigh area.  This pain was chronic and had 
gradually gotten worse.  The veteran denied any sort of 
radiating numbness, tingling, or paresthesias associated with 
this pain and stated that the pain was noticeable only while 
weight bearing and did not bother him while laying or sitting 
down.  Physical examination showed that the veteran was in no 
acute distress.  His right groin was painful with deep 
palpation on the anterior medial aspect.  There was no pain 
with passive range of motion.  There was moderate pain with 
active hip abduction and leg flexion.  Straight leg raising 
was negative.  The assessment was chronic right groin pain, 
probably musculoskeletal in origin.  

On VA outpatient treatment on November 29, 2002, the veteran 
complained of persistent throbbing right-sided groin pain 
with radiation to his buttocks, knee, and right ankle.  He 
stated that this pain had lasted for 3 weeks and was "much 
worse than his baseline."  The veteran also stated that, 
since 1990, he had been doing "relatively well with regards 
to pain in that area" although he had always experienced 
discomfort in that area which he attributed to scar tissue.  
Physical examination showed that he was in mild distress.  
There was tenderness to palpation along the inguinal area on 
the right side of his groin and no overlying erythema.  The 
veteran had an old scar apparently from the angiogram and 
subsequent procedures to correct the bleeding complications.  
There was no bruit at that site and no palpable hernia.  The 
veteran experienced mild groin pain with internal and 
external rotation of the hip.  The impression was right groin 
pain of unclear etiology, which potentially represented scar 
tissue from the prior angiogram procedure in 1990 and 
possibly osteoarthritis changes.

In an August 2005 statement, the veteran contended that his 
groin had been in constant pain since his June 1990 surgery 
"and [was] getting worse as each day goes by."


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. Part 4 (2006).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Board notes that, during the pendency of this appeal, VA 
amended the rating criteria for evaluating scars.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Generally, in increased 
rating claims, where the rating criteria are amended during 
the course of the appeal, the Board considers both the former 
and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006).  

Prior to August 30, 2002, 38 C.F.R. § 4.118 provided a 10 
percent evaluation for superficial scars which were poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration.  Other scars were rated on 
limitation on function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  In the current rating scheme, 
the same Diagnostic Codes provide that a 10 percent 
evaluation may be assigned for unstable superficial scars.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation may be assigned for 
superficial scars which are painful on examination. Other 
scars are rated on limitation of function of affected part.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows.  A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Sec. 4.25 of this part.  Note (2): A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118; Diagnostic Code (DC) 7801 (effective August 30, 2002).

A 10 percent evaluation may be assigned for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion: Area or areas of 144 square inches (929 
square centimeters) or greater.  Note(1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118; DC 7802 (effective August 30, 2002).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating scars, and the veteran was made aware of 
these regulatory changes in the supplemental statement of the 
case issued in June 2004.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Green v. Brown, 10 Vet. App. 111, 116-119 (1997).

The Board finds that an evaluation in excess of 10 percent is 
not warranted for a right groin scar under either the former 
or current rating criteria for scars.  Historically, the RO 
has rated the veteran's right groin scar as zero percent 
disabling (non-compensable) under DC 7804.  As noted above, 
the criteria for superficial scars under DC 7804 are the same 
both before and after the August 2002 amendments.  The Board 
acknowledges the veteran's continuing complaints of pain as a 
result of his right groin scar.  However, the medical 
evidence of record shows only that the veteran's right groin 
scar was well-healed and had excess scar tissue on repeated 
examinations between 1994 and 1999.  In August 1996, the 
veteran's scar was not painful and there was no evidence of 
muscle atrophy or weakness in the lower extremity.  In June 
1999, there was no palpable tenderness in the right groin 
scar or palpable scar tissue.  Although the scar was tender 
to palpation in November 1999, it moved easily over the 
underlying structure.  More recent medical records dated in 
2002 and 2006 show the veteran's continuing complaints of 
right groin pain, although the scar was not painful on 
examination in November 2002 and the VA examiner concluded 
that the right groin pain was musculoskeletal in origin.  The 
veteran reported in November 2002 that he had experienced 
little pain in the right groin since 1990 and attributed 
discomfort in his right groin to scar tissue.  At the 
veteran's most recent VA examination in June 2006, physical 
examination showed that the veteran's right groin scar was 
not raised, not draining, not very tender, and very well 
healed.  The veteran's right groin scar also was not attached 
to the underlying tissues and showed no evidence of drainage 
or inflammation.  Thus, the veteran's right groin scar does 
not more nearly approximate the criteria for a higher 
evaluation. Accordingly, no basis has been presented upon 
which to predicate assignment of a higher evaluation.  38 
C.F.R. § 4.7.

In summary, the Board finds that the veteran's service-
connected surgical scar in the right groin is tender, healed 
and 11 centimeters long.  There is also evidence of a second 
superficial scar, apparently secondary to the hematoma and 
abscess associated with the original injury, which is 5 
centimeters in length; it extends across the upper mid thigh 
and is asymptomatic.  Neither scar is unstable or productive 
of functional limitation aside from the separately rated 
neurological impairment (see remand below).  Accordingly, the 
criteria for a disability rating in excess of 10 percent for 
a right groin scar following femoral artery laceration, 
status-post artery repair with drainage of a hematoma, 
abscess, and right inguinal hernia repair have not been met.  
38 C.F.R. § 4.118, Diagnostic Code 7803-7805 (prior to August 
30, 2002 and subsequent from that date).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating for the veteran's right groin scar.  

Finally, with regard to the contention advanced by the 
veteran's representative in his October 2006 written brief 
that the veteran is entitled to an increased rating under 
38 U.S.C.A. § 1151 for a right groin scar on an 
extraschedular basis, the Board observes that there is no 
objective evidence showing that either the veteran's right 
groin scar resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran has been unable to work since about age 
56 and has been on Social Security disability due to foot and 
back problems.  He was already on Social Security disability 
when he was hospitalized for a cardiac catheterization in 
June 1990 that left him with a right groin scar.  There is no 
evidence that the veteran's right groin scar has required any 
hospitalizations or that it otherwise rendered impractical 
application of the regular schedular standards.  In sum, the 
application of the regular schedular standards adequately 
addresses the disability that the veteran experiences as a 
result of his right groin scar.

Because there is no objective medical evidence supporting a 
higher rating for a right groin scar, the veteran's increased 
rating claim must be denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right groin scar following femoral artery laceration, 
status-post artery repair with drainage of a hematoma, 
abscess, and right inguinal hernia repair is denied.


REMAND

With respect to the veteran's claim for an initial 
compensable evaluation for paresthesias and dysfunction in 
the right ilioinguinal nerve following femoral artery 
laceration, status-post artery repair with drainage of a 
hematoma, abscess, and right inguinal hernia repair, the 
Board observes that, at the veteran's most recent VA 
examination in June 2006, the VA examiner stated that, in 
addition to the service-connected paresthesias and 
dysfunction in the right ilioinguinal nerve, the 
genitofemoral nerve was minimally involved and there was a 
great distribution of sensory impairment in the medial 
cutaneus branch of the femoral nerve.  (Emphasis added.)  To 
date, however, the RO has not clarified whether service 
connection is in effect for additional nerves in the 
veteran's right groin or thigh region other than the right 
ilioinguinal nerve.  Since it is apparent that nerves other 
than the right ilioinguinal nerve may have been affected by 
the veteran's service-connected femoral artery laceration, 
status-post artery repair with drainage of a hematoma, 
abscess, and right inguinal hernia repair, on remand, the RO 
must clarify whether service connection is in effect for 
residuals of injuries to these additional nerves and, if not, 
the raised issue of service connection for residuals of 
injuries to the genitofemoral nerve and the medial cutaneus 
branch of the femoral nerve must be adjudicated because it is 
raised by the record and intertwined with the increased 
rating claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Accordingly, this case is REMANDED for the following action:

The RO should clarify whether service 
connection is in effect for residuals of 
injuries to the right genitofemoral nerve 
and the right medial cutaneous branch of 
the femoral nerve and, if so, rate the 
veteran's service-connected paraesthesias 
and dysfunction in the right thigh region, 
to include the right ilioinguinal nerve 
following femoral artery laceration, 
status-post artery repair with drainage of 
a hematoma, abcess, and right inguinal 
repair accordingly (e.g., with 
consideration of 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (2006)).  See report 
of June 2006 VA examination.

If service connection is not in effect for 
any nerve injury in the right groin or 
thigh regions other than the ilioinguinal 
nerve, the RO must develop and adjudicate 
the raised, intertwined claim for service 
connection for residuals of injuries to 
the right genitofemoral nerve and the 
right medial cutaneous branch of the 
femoral nerve as due to femoral artery 
laceration, status-post artery repair with 
drainage of a hematoma, abscess, and right 
inguinal hernia repair.  All indicated 
development should precede adjudication, 
to include satisfying all duties to notify 
and assist in compliance with VCAA.  See 
38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159. 

3.  Thereafter, the RO must readjudicate 
the claim for an initial or stage 
compensable rating for paresthesias and 
dysfunction in the right groin and thigh 
regions secondary to complications from 
femoral artery laceration, status-post 
artery repair with drainage of a hematoma, 
abscess, and right inguinal hernia repair.  
Then, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The purposes of this REMAND are to comply with due process 
considerations and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


